Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Town Board of the Town of Brookhaven establishing an additional water district, and a resolution of said town board authorizing the issuance of bonds to finance the necessary cost thereof. The appeal is from an order dismissing the proceeding. Order unanimously affirmed, with $10 costs and disbursements. Insofar as this proceeding relates to the determination establishing the water district, it is barred, since the application was not made within 30 days after the date of the recording of a certified copy of the determination in the office of the clerk of the County of Suffolk (see Town Law, § 195, subd. 2). Furthermore, by reason of the terms of the cited section the failure to apply for such review within said time rendered the determination final and conclusive. So far as the bond resolution is concerned, sections 80.00 to 83.00, inclusive, of the Local Finance Law contain provisions under which an attack upon a bond resolution such as this may be limited to three issues, and under which the attack may 'be further limited as to the first two of those issues by a requirement that the aetion, suit or proceeding for such purpose must be commenced within 20 days after publication of the resolution. Since the record does not indicate that the bond resolution was in fact published, the said limitations in the Local Finance Law are inapplicable, in view of other terms of the said sections. However, since the validity of the determination establishing the water district may not be questioned, and since no challenge as to the bond resolution has been made which would not depend upon a review of the determination establishing the water district, it must follow that there is no basis in the record upon which a review of the bond resolution may be had. There is justification in the record for the adoption of the bond resolution.
Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.